198 S.E.2d 192 (1973)
19 N.C. App. 185
Prince JOHNSON
v.
Vernon Alexander WILLIAMS and James Reid Douglas.
No. 7311DC269.
Court of Appeals of North Carolina.
August 8, 1973.
*194 Hoyle & Hoyle by J. W. Hoyle, Sanford, for plaintiff.
Pittman, Staton & Betts by R. Michael Jones, Sanford, for defendants.
BROCK, Judge.
In order for plaintiff to be entitled to go to the jury on the issue of negligence he must introduce evidence either direct or circumstantial, or a combination of both, sufficient to support a finding that defendant was guilty of the act of negligence complained of and that such act proximately caused plaintiff's injury, including the element that the injury was reasonably foreseeable under the circumstances. 6 Strong, N.C.Index 2, Negligence § 29, p. 60.
Negligence is not presumed from the mere fact of an accident or injury, except in the narrow class of cases to which the doctrine of res ipsa loquitur is applicable.
Plaintiff is required to establish by his evidence, beyond mere speculation or conjecture, every essential element of negligence, and upon his failure to do so a directed verdict for the defendant is proper. Coakley v. Motor Co., 11 N.C.App. 636, 182 S.E.2d 260.
Plaintiff's evidence of how the accident occurred presents, at most, an opportunity for speculation and conjecture. There is no chart or diagram depicting the relative positions of the parties, and their relative positions and duties are not established by the testimony. In our opinion a directed verdict for the defendant was proper.
Affirmed.
MORRIS and PARKER, JJ., concur.